Dismissed and Memorandum Opinion filed November 14, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00757-CR

                  TYLER FORD VANTERPOOL, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court
                           Colorado County, Texas
                         Trial Court Cause No. 23,121

               MEMORANDUM                         OPINION
      After a jury trial, appellant was convicted of the misdemeanor offense of
possession of less than two grams of marihuana. On July 18, 2013, the trial court
sentenced to appellant to confinement for ten days in the Colorado County Jail,
probated for one year, and assessed a $1,500 fine. Appellant filed a timely notice
of appeal, and the trial court granted counsel’s motion to withdraw from
representing appellant. Appellant filed a declaration of Financial Inability to
Employ Counsel in the trial court, but our records do not reflect that new counsel
was appointed to represent appellant on appeal. In addition, the court reporters who
reported the trial notified this court that appellant had not requested preparation of
the record and he had not been determined to be indigent.

      Therefore, on October 10, 2013, this court abated the appeal and directed the
trial court to determine whether appellant desires to prosecute his appeal, and if so,
whether he is entitled to appointed counsel and a preparation of the record without
cost. The trial court conducted the hearing on October 31, 2013. A supplemental
clerk’s record containing the record of the hearing was filed in this court on
November 6, 2013. The supplemental record contains appellant’s pro se motion to
withdraw his notice of appeal, which was personally signed by appellant and filed
with the trial court clerk. See Tex. R. App. P. 42.2. Based on this motion, the trial
court found that appellant no longer wishes to prosecute his appeal.

      Rule 42.2 states that in a criminal case, an appellant’s motion to withdraw
his notice of appeal is to be filed with the appellate court clerk. See Tex. R. App. P.
42.2. To expedite our decision, we will consider appellant’s pro se motion to
withdraw his notice of appeal filed in the court below. See Tex. R. App. P. 2
(permitting the court of appeals to suspend a rule’s operation and order a different
procedure to expedite a decision or for other good cause). Accordingly, we order
the appeal reinstated, grant appellant’s request to withdraw the notice of appeal,
and order the appeal dismissed. We direct the clerk of the court to issue the
mandate of the court immediately.


                                   PER CURIAM

Panel consists of Justices Christopher, Donovan, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2